Exhibit 10.1






cree_logoa07.jpg [cree_logoa07.jpg]


2013 LONG-TERM INCENTIVE COMPENSATION PLAN


(As approved by shareholders on October 25, 2016)


ARTICLE 1—GENERAL PROVISIONS
 
1.1 Establishment of Plan. Cree, Inc., a North Carolina corporation (the
“Company”), hereby establishes an incentive compensation plan to be known as the
“Cree, Inc. 2013 Long-Term Incentive Compensation Plan” (the “Plan”), as set
forth in this document.
 
1.2 Purpose of Plan. The objectives of the Plan are to (i) attract and retain
employees and directors of the Company and its affiliates by providing
competitive compensation opportunities; (ii) provide incentives to those
individuals who contribute significantly to the long-term performance and growth
of the Company and its affiliates; and (iii) align the long-term financial
interests of employees and directors with those of the Company’s shareholders.
 
1.3 Types of Awards. Awards under the Plan may be made to Eligible Participants
who are employees in the form of (i) Incentive Stock Options, (ii) Nonqualified
Stock Options, (iii) Stock Appreciation Rights, (iv) Restricted Stock, (v)
Restricted Stock Units, (vi) Performance Shares, (vii) Performance Units, (viii)
Other Awards, or any combination of these.
 
1.4 Effective Date. The Plan will become effective on the date on which the
Company’s shareholders approve the Plan (the “Effective Date”).
 
1.5 Predecessor Plan. Upon approval of the Plan by the shareholders of the
Company, no further grants may be made under the Cree, Inc. 2004 Long-Term
Incentive Compensation Plan (the “Predecessor Plan”) after December 31, 2013.
 
ARTICLE 2—DEFINITIONS
 
Except where the context otherwise indicates, the following definitions apply:
 
2.1 “Act” means the Securities Exchange Act of 1934, as now in effect or as
hereafter amended. All citations to sections of the Act or rules thereunder are
to such sections or rules as they may from time to time be amended or
renumbered.
 
2.2 “Award” means an award granted to a Participant under the Plan that is an
Option, Stock Appreciation Right, Restricted Stock, Restricted Stock Unit,
Performance Share, Performance Unit, Other Award, or combination of thereof.
 
2.3 “Award Agreement” means the written agreement evidencing an Award granted
under the Plan. As determined by the Committee, each Award Agreement shall
consist of either (i) a written agreement in a form approved by the Committee
and executed on behalf of the Company by an officer duly authorized to act on
its behalf, or (ii) an electronic notice of Award grant in a form approved by
the Committee and recorded by the Company (or its designee) in an electronic
recordkeeping system used for the purpose of tracking Award grants under the
Plan, and if required by the Committee, executed or otherwise electronically
accepted by the recipient of the Award in such form and manner as the Committee
may require. The Committee may authorize any officer of the Company (other than
the particular Award recipient) to execute any or all Award Agreements on behalf
the Company.
 
2.4 “Award Pool” shall have the meaning set forth in Section 4.1.
 
2.5 “Board” means the Board of Directors of the Company.
 
2.6 “Cause” means, unless provided otherwise in the Award Agreement or the Plan:
(i) “Cause” as defined in an Individual Agreement to which a Participant is a
party that is then in effect, or (ii) if there is no such Individual Agreement
or if it does not define Cause, termination of the Participant’s employment by
the Company or any other Employer because of any conduct amounting to fraud,
dishonesty, willful misconduct, negligence, significant activities materially
harmful to the reputation of the Company or an Employer, insubordination or
conviction of a felony or a crime involving moral turpitude, all as determined
by the Committee in good faith, including but not limited to (as determined by
the Committee in good faith), (A) Participant’s






--------------------------------------------------------------------------------







breach of any agreement between Participant and an Employer, (B) Participant’s
intentional or negligent failure to perform a reasonably requested directive or
assignment or to perform his duties to the Employer substantially in accordance
with the Employer’s operating and personnel policies and procedures generally
applicable to all of its employees, or (C) Participant’s misappropriation or
attempted misappropriation of any of the Employer’s funds or property.
 
2.7 “Change in Control” means, unless provided otherwise in the Award Agreement,
“Change in Control” or “Change of Control”, as applicable, as defined in an
Individual Agreement to which a Participant is a party that is then in effect.
If a Participant does not have an Individual Agreement, or if it does not define
Change in Control, no Termination of Service for that Participant shall be
considered to be in connection with a Change in Control. Notwithstanding
anything in this Plan or any Award Agreement to the contrary, to the extent any
provision of this Plan or an Award Agreement would cause a payment of a 409A
Award to be made because of the occurrence of a Change in Control, then such
payment shall not be made unless such Change in Control also constitutes a
“change in ownership”, “change in effective control” or “change in ownership of
a substantial portion of the Company’s assets” within the meaning of Code
section 409A. Any payment that would have been made except for the application
of the preceding sentence shall be made in accordance with the payment schedule
that would have applied in the absence of a Change in Control (and other
Participant rights that are tied to a Change in Control, such as vesting, shall
not be affected by this paragraph).
 
2.8 “Code” means the Internal Revenue Code of 1986, as now in effect or as
hereafter amended. All citations to sections of the Code are to such sections as
they may from time to time be amended or renumbered.
 
2.9 “Committee” means the Compensation Committee of the Board or such other
committee consisting of two or more members of the Board as may be appointed by
the Board from time to time to administer this Plan pursuant to Article 3. If
Shares are traded on the NASDAQ Stock Market, all of the members of the
Committee shall be “Independent Directors” within the meaning of the NASDAQ’s
Corporate Governance Requirements. If any member of the Committee does not
qualify as (i) a “Non-Employee Director” within the meaning of Rule 16b-3 under
the Act, and (ii) an “outside director” within the meaning of Code section
162(m), the Board shall appoint a subcommittee of the Committee, consisting of
at least two Directors, to grant Awards to Covered Employees and to officers and
Directors who are subject to Section 16 of the Act; each member of such
subcommittee shall satisfy the requirements of (i) and (ii) above. References to
the Committee in the Plan shall include and, as appropriate, apply to any such
subcommittee.
 
2.10 “Company” means Cree, Inc., a North Carolina corporation, and its
successors and assigns.
 
2.11 “Corporate Event” shall have the meaning set forth in Section 15.5.
 
2.12 “Covered Employee” means a Participant whom the Committee determines is or
may be subject to the limitations of Code section 162(m).
 
2.13 “Detrimental Activity” shall have the meaning set forth in Section 15.4.
 
2.14 “Director” means any individual who is a member of the Board; provided,
however, that any individual who is both a member of the Board and employed by
the Company or any other entity constituting the Employer shall not be
considered a Director for purposes of the Plan.
 
2.15 “Disability” means, with respect to any Incentive Stock Option, disability
as determined under Code section 22(e)(3), and with respect to any other Award,
unless provided otherwise in the Award Agreement, (i) with respect to a
Participant who is eligible to participate in the Employer’s program of
long-term disability insurance, if any, a condition with respect to which the
Participant is entitled to commence benefits under such program of long-term
disability insurance and which results in Termination of Service of the
Participant, and (ii) with respect to any Participant (including a Participant
who is eligible to participate in the Employer’s program of long-term disability
insurance, if any), a disability as determined under procedures established by
the Committee or in any Award. Notwithstanding the preceding provisions of this
Section 2.15 or anything in any Award Agreement to the contrary, to the extent
any provision of this Plan or an Award Agreement would cause a payment of a 409A
Award to be made because of the Participant’s Disability, then there shall not
be a Disability that triggers payment until the date (if any) that the
Participant is disabled within the meaning of Code section 409A(a)(2)(C). Any
payment that would have been made except for the application of the preceding
sentence shall be made in accordance with the payment schedule that would have
applied in the absence of a Disability (and other Participant rights that are
tied to a Disability, such as vesting, shall not be affected by the prior
sentence).
 
2.16 “Effective Date” shall have the meaning set forth in Section 1.4.


2

--------------------------------------------------------------------------------




2.17 “Eligible Participant” means any employee of the Employer and any Outside
Director, subject to such limitations as may be provided by the Code, the Act or
the Committee, as shall be determined by the Committee.
 
2.18 “Employer” means the Company and any entity during any period that it is a
“parent corporation” or a “subsidiary corporation” with respect to the Company
within the meaning of Code sections 424(e) and 424(f). With respect to all
purposes of the Plan, including but not limited to, the establishment,
amendment, termination, operation and administration of the Plan, the Company
shall be authorized to act on behalf of all other entities included within the
definition of “Employer.”
  
2.19 “Fair Market Value” means the fair market value of a Share, as determined
in good faith by the Committee; provided, however, that unless otherwise
directed by the Committee:
 
(a) if the Shares are listed on The Nasdaq Stock Market on the given date, Fair
Market Value on such date shall be the last sale price reported for the Shares
on such system during the regular trading session on such date or, if no sale
was reported during the regular trading session on such date, on the last day
preceding such date on which a sale was reported during the regular trading
session;
 
(b) if the Shares are listed on a national or regional securities exchange other
than The Nasdaq Stock Market on the given date, Fair Market Value on such date
shall be the last sale price reported for the Shares on such system during the
regular trading session on such date or, if no sale was reported during the
regular trading session on such date, on the last day preceding such date on
which a sale was reported during the regular trading session; or
 
(c) if neither (a) nor (b) applies on the given date, the fair market value of a
Share on that date shall be determined in good faith by the Committee.
  
For purposes of subsection (a) above, if the Shares are traded on more than one
national securities exchange, then the following exchange shall be referenced to
determine Fair Market Value: (i) The Nasdaq Stock Market if the Shares are then
traded on such exchange and (ii) otherwise such other exchange on which Shares
are traded as may be designated by the Committee.
 
Notwithstanding the foregoing but subject to the next paragraph, if the
Committee determines in its discretion that an alternative definition of Fair
Market Value should be used in connection with the grant, exercise, vesting,
settlement or payout of any Award, it may specify such alternative definition in
the Award Agreement. Such alternative definition may include a price that is
based on the opening, actual, high, low, or average selling prices of a Share on
The Nasdaq Stock Market or other securities exchange on the given date, the
trading date preceding the given date, the trading date next succeeding the
given date, or an average of trading days.


Notwithstanding the foregoing, (i) in the case of an Option or SAR, Fair Market
Value shall be determined in accordance with a definition of fair market value
that permits the Award to be exempt from Code section 409A; and (ii) in the case
of an Option that is intended to qualify as an ISO under Code section 422 or an
Award that is intended to qualify as performance-based compensation under Code
section 162(m), Fair Market Value shall be determined by the Committee in
accordance with the requirements of Code section 422 or Code section 162(m), as
applicable.


2.20 “409A Award” means each Award that is not exempt from Code section 409A.
 
2.21 “Good Reason” means a Termination of Service for “Good Reason” as defined
in an Individual Agreement to which the Participant is a party that is then in
effect. If a Participant does not have an Individual Agreement, or if it does
not define Good Reason, no Termination of Service for that Participant shall be
considered to be for “Good Reason.”
 
2.22 “Incentive Stock Option” or “ISO” means an Option granted to an Eligible
Participant under Article 5 which is designated as an Incentive Stock Option and
intended to meet the requirements of Code section 422.
 
2.23 “Individual Agreement” means a written agreement between a Participant and
the Company or any other Employer relating to employment by the Company or other
Employer or to service as an Outside Director of the Company (other than an
Award Agreement).
 
2.24 “Insider” shall mean an individual who is, on the relevant date, subject to
the reporting requirements of Section 16(a) of the Act.
 
2.25 “Nonqualified Stock Option” or “NQSO” means an Option granted to an
Eligible Participant under Article 5 which is not intended to meet the
requirements of Code section 422 or that otherwise does not meet such
requirements.


3

--------------------------------------------------------------------------------






2.26 “Option” means an Incentive Stock Option or a Nonqualified Stock Option. An
Option shall be designated in the applicable Award Agreement as either an
Incentive Stock Option or a Nonqualified Stock Option, and in the absence of
such designation, shall be treated as a Nonqualified Stock Option.
 
2.27 “Option Price” means the price at which a Participant may purchase a Share
pursuant to an Option.
 
2.28 “Other Award” means any form of equity-based or equity-related award, other
than an Option, Stock Appreciation Right, Restricted Stock, Restricted Stock
Unit, Performance Stock or Performance Unit, that is granted pursuant to Article
9.
 
2.29 “Outside Director” means a member of the Board who is not an employee of
the Company or any other Employer.
 
2.30 “Participant” means an Eligible Participant to whom an Award has been
granted.
 
2.31 “Payment Date” shall have the meaning set forth in Section 5.6.
 
2.32 “Performance Period” shall have the meaning set forth in Section 8.2.
  
2.33 “Performance Share” means an Award under Article 8 that is valued by
reference to a Share, which value may be paid to the Participant by delivery of
such property as the Committee shall determine, including without limitation,
cash or Shares, or any combination thereof, upon achievement of such performance
objectives during the relevant Performance Period as the Committee shall
establish at the time of such Award or thereafter, but not later than the time
permitted by Code section 162(m) in the case of a Covered Employee, unless the
Committee does not intend for such Award to comply with Code section 162(m).
  
2.34 “Performance Unit” means an Award under Article 8 that has a value set by
the Committee (or that is determined by reference to a valuation formula
specified by the Committee), which value may be paid to the Participant by
delivery of such property as the Committee shall determine, including without
limitation, cash or Shares, or any combination thereof, upon achievement of such
performance objectives during the relevant Performance Period as the Committee
shall establish at the time of such Award or thereafter, but not later than the
time permitted by Code section 162(m) in the case of a Covered Employee, unless
the Committee does not intend for such Award to comply with Code section 162(m).
 
2.35 “Plan” means the Cree, Inc. 2013 Long-Term Incentive Compensation Plan set
forth in this document and as it may be amended from time to time.
 
2.36 “Predecessor Plan” shall have the meaning set forth in Section 1.5.
 
2.37 “Reimbursement Expenses” shall have the meaning set forth in Section 3.6.
 
2.38 “Restricted Stock” means an Award of Shares under Article 7, which Shares
are issued with such restriction(s) as the Committee, in its sole discretion,
may impose, including without limitation, any restriction on the right to retain
such Shares, to sell, transfer, pledge or assign such Shares, to vote such
Shares, and/or to receive any cash dividends with respect to such Shares, which
restrictions may lapse separately or in combination at such time or times, in
installments or otherwise, as the Committee may deem appropriate.
 
2.39 “Restricted Stock Unit” means an Award under Article 7 that is valued by
reference to a Share, which value may be paid to the Participant by delivery of
such property as the Committee shall determine, including without limitation,
cash or Shares, or any combination thereof, and that has such restriction(s) as
the Committee, in its sole discretion, may impose, including without limitation,
any restriction on the right to retain such Awards, to sell, transfer, pledge or
assign such Awards, and/or to receive any cash dividend equivalents with respect
to such Awards, which restrictions may lapse separately or in combination at
such time or times, in installments or otherwise, as the Committee may deem
appropriate.
 
2.40 “Restriction Period” means the period during which Restricted Stock or
Restricted Stock Units are subject to one or more restrictions that will lapse
based on the passage of time, the achievement of performance goals, or the
occurrence of another event or events, as determined by the Committee and
specified in the applicable Award Agreement.
 
2.41 “SAR Price” means the amount that is subtracted from the Fair Market Value
of a Share at the time of exercise of a SAR to determine the amount payable, if
any, upon exercise of the SAR.


4

--------------------------------------------------------------------------------






2.42 “Share” means one share of common stock, par value $0.00125 per share, of
the Company, as such Share may be adjusted pursuant to the provisions of Section
4.4.
 
2.43 “Stock Appreciation Right” or “SAR” means an Award granted under Article 6
which provides for an amount payable in Shares and/or cash, as determined by the
Committee, equal to the excess of the Fair Market Value of a Share on the day
the Stock Appreciation Right is exercised over the SAR Price.
 
2.44 “Tandem SAR” shall have the meaning set forth in Section 6.1.
 
2.45 “Termination of Service” means, unless provided otherwise in the Award
Agreement, the discontinuance of employment of a Participant with the Employer
for any reason, whether voluntary or involuntary, or in the case of an Outside
Director, the discontinuance of services to the Company by an Outside Director,
for any reason, whether voluntary or involuntary. If an Outside Director becomes
an employee of the Company or any other Employer before or upon terminating
service as an Outside Director, such employment will constitute a continuation
of service with respect to Awards granted to the Participant while he or she
served as a member of the Board. The determination of whether a Participant has
discontinued employment or service shall be made by the Committee in its sole
discretion. “Termination of Employment” as used in an Award Agreement shall mean
Termination of Service and vice-versa.
 
ARTICLE 3—ADMINISTRATION
 
3.1 Composition of Committee. This Plan shall be administered by the Committee.
The Committee shall consist of two or more Outside Directors who shall be
appointed by the Board. The Board shall fill vacancies on the Committee and may
from time to time remove or add members of the Committee. Except with respect to
Awards to Outside Directors under Article 10, the Board, in its sole discretion,
may exercise any authority of the Committee under this Plan in lieu of the
Committee’s exercise thereof and in such instances references herein to the
Committee shall refer to the Board of Directors. Unless the Board directs
otherwise, the Compensation Committee of the Board shall serve as the Committee.
 
3.2 Authority of the Committee.
 
(a) The Committee shall have the exclusive right to interpret, construe and
administer the Plan, to select the persons who are eligible to receive an Award,
and to act in all matters pertaining to the granting of an Award and the
contents of the Award Agreement evidencing the Award, including without
limitation, the determination of the number of Options, Stock Appreciation
Rights, Restricted Stock, Restricted Stock Units, Performance Shares,
Performance Units or Other Awards subject to an Award and the form, terms,
conditions and duration of each Award, and any amendment thereof consistent with
the provisions of the Plan. The Committee may adopt such rules, regulations and
procedures of general application for the administration of this Plan as it
deems appropriate.
 
(b) The Committee may correct any defect, supply any omission or reconcile any
inconsistency in the Plan or any Award Agreement in the manner and to the extent
it shall deem desirable to carry it into effect.
 
(c) In the event the Company shall assume outstanding employee benefit awards or
the right or obligation to make future such awards in connection with the
acquisition of another corporation or business entity, the Committee may, in its
discretion, make such adjustments in the terms of Awards under the Plan as it
shall deem appropriate.
  
(d) The Committee shall have the discretion to determine the effect upon an
Award and upon an individual’s status as an employee or Outside Director under
the Plan (including whether a Participant shall be deemed to have experienced a
Termination of Service, or other change in status) and upon the vesting,
expiration or forfeiture of an Award in the case of (i) any individual who is
employed by an entity that ceases to qualify as an Employer, (ii) any leave of
absence, (iii) any transfer between locations of employment with the Employer or
between Employers, (iv) any change in the Participant’s status from an employee
to a consultant or member of the Board of Directors, or vice versa, and (v) any
employee who, at the request of the Employer or the Company, becomes employed by
any partnership, joint venture, corporation or other entity not meeting the
requirements of an Employer.
  
(e) All actions, determinations and decisions of the Committee made or taken
pursuant to grants of authority under the Plan or with respect to any questions
arising in connection with the administration and interpretation of the Plan,
including the severability of any and all of the provisions thereof, shall be
conclusive, final and binding upon all parties, including the Company, its
shareholders, Participants, Eligible Participants and their estates,
beneficiaries and successors. The Committee shall consider such factors as it
deems relevant to making or taking such actions, determinations and decisions
including, without limitation, the recommendations or advice of any director,
officer or employee of the Company and such


5

--------------------------------------------------------------------------------






attorneys, consultants and accountants as it may select. A Participant or other
holder of an Award may contest an action, determination or decision by the
Committee with respect to such person or Award only on the grounds that such
action, determination or decision was arbitrary or capricious or was unlawful,
and any review of such action, determination or decision shall be limited to
determining whether the Committee’s decision or action was arbitrary or
capricious or was unlawful.
 
3.3 Rules for Foreign Jurisdictions. Notwithstanding anything in the Plan to the
contrary, the Committee may, in its sole discretion, amend or vary the terms of
the Plan in order to conform such terms with the requirements of each non-U.S.
jurisdiction where an Eligible Participant is located or to meet the goals and
objectives of the Plan; establish one or more sub-plans for these purposes; and
establish administrative rules and procedures to facilitate the operation of the
Plan in such non-U.S. jurisdictions. For purposes of clarity, the terms and
conditions contained herein which are subject to variation in a non-U.S.
jurisdiction shall be reflected in a written addendum to the Plan and/or Award
Agreement for such non-U.S. jurisdiction.
 
3.4 Delegation of Authority. The Committee may, in its discretion, at any time
and from time to time, delegate to one or more of the members of the Committee
such of its powers as it deems appropriate (provided that any such delegation
shall be to at least two members of the Committee with respect to Awards to
Covered Employees and Insiders). Except with respect to Awards to Covered
Employees and Insiders, the Committee may, in its discretion, at any time and
from time to time, delegate to one or more persons who are not members of the
Committee any or all of its authority and discretion under Section 3.2 and 3.3,
to the full extent permitted by law and the rules of any exchange on which
Shares are traded.
 
3.5 Award Agreements. Each Award granted under the Plan shall be evidenced by an
Award Agreement. Each Award Agreement shall be subject to and incorporate, by
reference or otherwise, the applicable terms and conditions of the Plan, and any
other terms and conditions, not inconsistent with the Plan, as may be directed
by the Committee, including without limitation, provisions related to the
consequences of Termination of Service. A copy of such document shall be
provided to the Participant, and the Committee may, but need not, require that
the Participant sign a copy of the Award Agreement or otherwise confirm the
Participant’s acceptance of the provisions of the Award Agreement. The
Participant shall in any event be deemed to have accepted the provisions of an
Award Agreement delivered to the Participant with respect to an Award by
exercising the Award or receiving any benefits thereunder.
 
3.6 Indemnification. In addition to such other rights of indemnification as they
may have as members of the Board or as members of the Committee, the Company
shall indemnify and hold harmless the members of the Committee against (i)
reasonable expenses, including attorney’s fees, actually and necessarily
incurred in connection with the defense of any action, suit or proceeding, or in
connection with any appeal thereof, to which they or any of them may be a party
by reason of any action taken or failure to act under or in connection with the
Plan or any Award granted thereunder, (ii) all amounts paid by them in
settlement thereof, provided such settlement is approved by independent legal
counsel selected by the Company, and (iii) all amounts paid by them in
satisfaction of a judgment in any such action, suit or proceeding, except as to
matters as to which the Committee member has been negligent or engaged in
misconduct in the performance of his duties (all amounts reimbursed hereunder
are referred to as the “Reimbursement Expenses”); provided, that within 60 days
after institution of any such action, suit or proceeding, a Committee member
shall in writing offer the Company the opportunity, at its own expense, to
handle and defend the same. In the performance of its responsibilities with
respect to the Plan, the members of the Committee shall be entitled to rely
upon, and no member of the Committee shall be liable for any action taken or not
taken in good faith reliance upon, information and/or advice furnished by the
Company’s officers or employees, the Company’s accountants, or the Company’s
counsel. To the extent the entitlement to Reimbursement Expenses is subject to
Code section 409A, it applies during the lifetime of the Committee member; the
Company shall pay each Reimbursement Expense no later than the end of the
calendar year following the calendar year in which the Committee member incurred
such Reimbursement Expense; the amount of Reimbursement Expenses available to a
Committee member in one tax year will not affect the amount of Reimbursement
Expenses available to the Committee member in any other tax year; and the
entitlement to Reimbursement Expenses is not subject to liquidation or exchange
for any other benefit.
 
ARTICLE 4—SHARES SUBJECT TO THE PLAN
 
4.1 Aggregate Limits.
 
(a) Subject to adjustment as provided in Section 4.4, the aggregate number of
Shares which may be issued pursuant to Awards under this Plan is (i) 7,000,000
plus (ii) the number of Shares which, immediately prior to the Effective Date,
were authorized for issuance under the Predecessor Plan and are not thereafter
used for awards under the Predecessor Plan the “Award Pool”). Shares described
in clause (ii) above include Shares which, immediately prior to the Effective
Date, were authorized for issuance under the Predecessor Plan and either (x) are
not subject to outstanding awards under the Predecessor


6

--------------------------------------------------------------------------------






Plan as of January 1, 2014 or (y) are subject to outstanding awards under the
Predecessor Plan as of January 1, 2014 and subsequently expire, are canceled or
otherwise terminate unexercised or unused for any reason.
 
(b) Up to 2,500,000 Shares are available for issuance pursuant to ISOs granted
under the Plan. Otherwise, the Award Pool shall be available for all types of
Awards granted under the Plan; there is no maximum number of Shares per type of
Award. Such Shares shall be made available from Shares authorized but unissued,
including Shares purchased in the open market or in private transactions.
 
4.2 Share Counting Rules.
 
(a) Each Option shall be counted as one Share subject to an Award and deducted
from the Award Pool.
 
(b) Each share of Restricted Stock and each Restricted Stock Unit and each Other
Award that may be settled in Shares shall be counted as one Share subject to an
Award and deducted from the Award Pool. Restricted Stock Units and Other Awards
that may not be settled in Shares shall not result in a deduction from the Award
Pool.
 
(c) Each Performance Share that may be settled in Shares shall be counted as one
Share subject to an Award, based on the number of Shares that would be paid
under the Performance Share for achievement of target performance, and deducted
from the Award Pool. Each Performance Unit that may be settled in Shares shall
be counted as a number of Shares subject to an Award, based on the number of
Shares that would be paid under the Performance Unit for achievement of target
performance, with the number determined by dividing the value of the Performance
Unit at the time of grant by the Fair Market Value of a Share at the time of
grant, and this number shall be deducted from the Award Pool. In both cases, in
the event that the Award is later settled based on above-target performance, the
number of Shares corresponding to the above-target performance, calculated
pursuant to the applicable methodology specified above, shall be deducted from
the Award Pool at the time of such settlement; in the event that the Award is
later settled upon below-target performance, the number of Shares corresponding
to the below-target performance, calculated pursuant to the applicable
methodology specified above, shall be added back to the Award Pool. Performance
Shares and Performance Units that may not be settled in Shares shall not result
in a deduction from the Award Pool.
  
(d) Each Stock Appreciation Right that may be settled in Shares shall be counted
as one Share subject to an Award and deducted from the Award Pool. Stock
Appreciation Rights that may not be settled in Shares shall not result in a
deduction from the Award Pool.
  
(e) If for any reason any Shares awarded or subject to issuance under the Plan
are not issued, or are reacquired by the Company from the Participant or the
Participant’s transferee, for reasons including, but not limited to: (i) a
forfeiture of Restricted Stock or a Restricted Stock Unit; (ii) the termination,
expiration or cancellation of an Option, Stock Appreciation Right, Performance
Share, Performance Unit or Other Award; (iii) Shares withheld for payment of
taxes pursuant to Section 14.2; or (iv) settlement of an Award in cash in lieu
of Shares, such Shares shall again be available for issuance pursuant to an
Award under the Plan and shall be added back to the Award Pool, except that
Shares with respect to which a Stock Appreciation Right is exercised shall not
thereafter be available for issuance under the Plan nor added back to the Award
Pool.
  
4.3 Individual Limits. Subject to adjustment as provided in Section 4.4 and
except to the extent the Committee determines that an Award to a Covered
Employee shall not comply with the performance-based compensation provisions of
Code section 162(m) (and may be excluded from these limits without adversely
affecting the application of these provisions with respect to Awards that are
intended to comply with them): (i) the aggregate number of Shares subject to
Options or Stock Appreciation Rights granted under this Plan in any one fiscal
year to any one Participant shall not exceed 3,000,000; (ii) the aggregate
number of Shares subject to Restricted Stock or Restricted Stock Unit Awards
granted under this Plan in any one fiscal year to any one Participant shall not
exceed 1,000,000; (iii) the maximum number of Performance Shares and Performance
Units (valued as of the grant date) that, in the aggregate, may be granted in
any one fiscal year to any one Participant shall equal the value of 2,000,000
Shares (based on the maximum amount that could be paid under each Performance
Share and Performance Unit); and (iv) the maximum number of Other Awards (valued
as of the grant date) that, in the aggregate, may be granted in any one fiscal
year to any one Participant shall equal the value of 500,000 Shares (this
limitation shall be applied based on the maximum amount that could be paid under
each Other Award). Notwithstanding any other provision of the Plan to the
contrary, the aggregate grant date fair value (computed as of the Date of Grant
in accordance with applicable financial accounting rules) of all Awards granted
to any Outside Director during any single fiscal year, taken together with any
cash fees paid to such Outside Director during such fiscal year, shall not
exceed $750,000.
 
The multipliers specified in subsections (a) through (d) of Section 4.2 shall
not apply for purposes of applying the foregoing limitations of this Section
4.3.


7

--------------------------------------------------------------------------------




4.4 Adjustment of Shares. If any change in corporate capitalization, such as a
stock split, reverse stock split, or stock dividend; or any corporate
transaction such as a reorganization, reclassification, merger or consolidation
or separation, including a spin-off, of the Company or sale or other disposition
by the Company of all or a portion of its assets, any other change in the
Company’s corporate structure, or any distribution to shareholders (other than
an ordinary cash dividend) results in the outstanding Shares, or any securities
exchanged therefore or received in their place, being exchanged for a different
number or class of shares or other securities of the Company, or for shares of
stock or other securities of any other corporation; or new, different or
additional shares or other securities of the Company or of any other corporation
being received by the holders of outstanding Shares; then the Committee shall
make equitable adjustments, as it determines are necessary and appropriate, in:
 
(a) the number and class of stock or other securities that comprise the Award
Pool as set forth in Section 4.1;
 
(b) the limitations on the aggregate number of Awards that may be granted in any
one fiscal year to any one Participant as set forth in Section 4.3;
 
(c) the number and class of stock or other securities subject to outstanding
Awards, and which have not been issued or transferred under outstanding Awards;
 
(d) the Option Price under outstanding Options, the SAR Price under outstanding
Stock Appreciation Rights and the number of Shares to be transferred in
settlement of outstanding Options and Stock Appreciation Rights; and
 
(e) the terms, conditions or restrictions of any Award and Award Agreement,
including the price payable for the acquisition of Shares.
 
It is intended that, if possible, any adjustments contemplated above shall be
made in a manner that satisfies applicable legal requirements, as well as
applicable requirements with respect to taxation (including, without limitation
and as applicable in the circumstances, Code section 424, Code section 409A, and
Code section 162(m)) and accounting (so as to not trigger any charge to earnings
with respect to such adjustment).
 
Without limiting the generality of the above, any good faith determination by
the Committee as to whether an adjustment is required in the circumstances and
the extent and nature of any such adjustment shall be final, conclusive and
binding on all persons.


4.5 Limitation on Vesting for Awards. Any Awards granted on or after October 24,
2016 shall not vest more quickly than over a one (1) year period following the
date of grant, except that the Award Agreement may reflect, or the Committee may
provide after the date of grant for, earlier or accelerated vesting (on a full
or pro rata basis) in the event of the Participant’s death or Disability, upon a
Change in Control, or for Awards involving an aggregate number of Shares not
exceeding 5% of the number of Shares available for Awards under the first
sentence of Section 4.1.


ARTICLE 5—STOCK OPTIONS
 
5.1 Grant of Options. Subject to the provisions of the Plan, Options may be
granted to Eligible Participants at any time and from time to time as shall be
determined by the Committee. The Committee shall have sole discretion in
determining the number of Shares subject to Options granted to each Participant.
The Committee may grant a Participant ISOs, NQSOs or a combination thereof, and
may vary such Awards among Participants; provided that only employees may be
granted ISOs. Notwithstanding anything in this Article 5 to the contrary, except
for Options that are specifically designated as intended to be subject to Code
section 409A, Options may only be granted to individuals who provide direct
services on the date of grant of the Option to the Company or another entity in
a chain of entities in which the Company or another such entity has a
controlling interest (within the meaning of Treasury Regulation §
1.409A-1(b)(5)(iii)(E)) in each entity in the chain.


5.2 Award Agreement. Each Option grant shall be evidenced by an Award Agreement
that shall specify the Option Price, the duration of the Option, the number of
Shares to which the Option pertains, the conditions upon which the Option shall
become vested and exercisable and such other provisions as the Committee shall
determine. The Award Agreement shall further specify whether the Award is
intended to be an ISO or an NQSO. Any portion of an Option that is not
designated as an ISO or otherwise fails or is not qualified as an ISO (even if
designated as an ISO) shall be an NQSO.
 
5.3 Option Price. The Option Price for each grant of an Option shall not be less
than one hundred percent (100%) of the Fair Market Value of a Share on the date
the Option is granted. Notwithstanding the prior sentence, an Option may be
granted with an Option Price that is less than one hundred percent (100%) of the
Fair Market Value of a Share on the date the Option is granted if such Option is
granted in replacement for an award previously granted by an entity that is
assumed by the Company in a business combination, provided that the Committee
determines that such Option Price is appropriate to preserve the economic
benefit of the replaced award and will not impair the exemption of the Option
from Code section 409A (unless the Committee clearly and expressly foregoes such
exemption at the time the Option is granted).
 


8

--------------------------------------------------------------------------------




5.4 Duration of Options. Each Option shall expire at such time as the Committee
shall determine at the time of grant; provided, however, that the Committee may
extend the term of any Option that would otherwise expire at a time when the
Participant is not permitted by applicable law or Company policy to exercise
such Option; and provided, further, that no Option shall be exercisable later
than the seventh (7th) anniversary of its grant date.


5.5 Exercise of Options. Options granted under the Plan shall be exercisable at
such times and be subject to such restrictions and conditions as the Committee
shall in each instance approve, including conditions related to the employment
of or provision of services by the Participant with the Company or any Employer,
which need not be the same for each grant or for each Participant. The Committee
may provide in the Award Agreement and/or an Individual Agreement that vesting
of the Award shall accelerate or other restrictions applicable to the Award
shall lapse only: (i) in the event of the Participant’s death, Disability, or
retirement (as defined in the applicable Award Agreement), (ii) in connection
with a Change of Control, or (iii) pursuant to Section 15.5. Deferral of Option
gains is not permitted.
 
5.6 Payment. Options shall be exercised by the delivery of written or electronic
notice of exercise to the Company or its designated representative, setting
forth the number of Shares with respect to which the Option is to be exercised
and satisfying any requirements that the Committee may establish in or pursuant
to the Award Agreement from time to time. Full payment of the Option Price (less
any amount previously received from the Participant to acquire the Option) must
be made on or prior to the Payment Date, as defined below. The Option Price
shall be payable to the Company either: (a) in cash, (b) in a cash equivalent
approved by the Committee, (c) if approved by the Committee, by tendering
previously acquired Shares (or delivering a certification or attestation of
ownership of such Shares) having an aggregate Fair Market Value at the time of
exercise equal to the total Option Price (provided that the tendered Shares must
have been held by the Participant for any period required by the Committee), or
(d) by a combination of (a), (b) or (c). The Committee also may allow cashless
exercises as permitted under Regulation T of the Federal Reserve Board, subject
to applicable securities law restrictions, or by any other means which the
Committee determines to be consistent with the Plan’s purpose and applicable
law. “Payment Date” shall mean the date on which a sale transaction in a
cashless exercise (whether or not payment is actually made pursuant to a
cashless exercise) would have settled in connection with the subject option
exercise. Unless otherwise authorized by the Committee, no Shares shall be
delivered until the full Option Price has been paid.
 
5.7 Nontransferability of Options.
 
(a) Incentive Stock Options. No ISO granted under the Plan may be sold,
transferred, pledged, assigned, or otherwise alienated or hypothecated, other
than by will or by the laws of descent and distribution. Further, all ISOs
granted to a Participant under the Plan shall be exercisable during his or her
lifetime only by such Participant or the Participant’s legal representative. In
no event may an ISO be transferred for value or consideration.
 
(b) Nonqualified Stock Options. Except as otherwise provided in a Participant’s
Award Agreement consistent with securities and other applicable laws, rules and
regulations, no NQSO granted under this Article 5 may be sold, transferred,
pledged, assigned, or otherwise alienated or hypothecated, other than by will or
by the laws of descent and distribution. Further, except as otherwise provided
in an Award Agreement or otherwise determined at any time by the Committee, all
NQSOs granted to a Participant under this Article 5 shall be exercisable during
his or her lifetime only by such Participant or the Participant’s legal
representative. In no event may an NQSO be transferred for value or
consideration.
 
5.8 Special Rules for ISOs. Notwithstanding the above, in no event shall any
Participant who owns (within the meaning of Code section 424(d)) stock of the
Company possessing more than ten percent (10%) of the total combined voting
power of all classes of stock of the Company or any “parent” or “subsidiary”
(within the meaning of Code section 424(e) or (f), respectively) be eligible to
receive an ISO at an Option Price less than one hundred ten percent (110%) of
the Fair Market Value of a share on the date the ISO is granted or be eligible
to receive an ISO that is exercisable later than the fifth (5th) anniversary
date of its grant. The aggregate Fair Market Value of shares with respect to
which incentive stock options (within the meaning of Code section 422) granted
to a Participant are first exercisable in any calendar year (under the Plan and
all other incentive stock option plans of the Employer) shall not exceed
$100,000. For this purpose, Fair Market Value shall be determined with respect
to a particular incentive stock option on the date on which such incentive stock
option is granted. In the event that this One Hundred Thousand Dollar ($100,000)
limit is exceeded with respect to a Participant, then Incentive Stock Options
granted under this Plan to such Participant shall, to the extent and in the
order required by Treasury Regulations under Code section 422, automatically
become NQSOs granted under this Plan. Solely for purposes of determining the
limit on ISOs that may be granted under the Plan, the provisions of Section 4.2
that replenish or forgo a deduction from the Award Pool shall only be applied to
the extent permitted by Code section 422 and regulations promulgated thereunder.
 


9

--------------------------------------------------------------------------------




ARTICLE 6—STOCK APPRECIATION RIGHTS
 
6.1 Grant of SARs. Subject to the terms and provisions of the Plan, SARs may be
granted to Eligible Participants in such amounts and upon such terms, and at any
time and from time to time, as shall be determined by the Committee. A Stock
Appreciation Right may be granted to an Eligible Participant in connection with
an Option granted under Article 5 of this Plan or may be granted independently
of any Option. A Stock Appreciation Right shall entitle the holder, within the
specified period, to


exercise the SAR and receive in exchange a payment having an aggregate value
equal to the amount by which the Fair Market Value of a Share exceeds the SAR
Price, times the number of Shares with respect to which the SAR is exercised. A
SAR granted in connection with an Option (a “Tandem SAR”) shall entitle the
holder of the related Option, within the period specified for the exercise of
the Option, to surrender the unexercised Option, or a portion thereof, and to
receive in exchange therefore a payment having an aggregate value equal to the
amount by which the Fair Market Value of a Share exceeds the Option Price, times
the number of Shares under the Option, or portion thereof, which is surrendered.
Notwithstanding anything in this Article 6 to the contrary, except for SARs that
are specifically designated as intended to be subject to Code section 409A, SARs
may only be granted to individuals who provide direct services on the date of
grant of the SAR to the Company or another entity in a chain of entities in
which the Company or another such entity has a controlling interest (within the
meaning of Treasury Regulation § 1.409A-1(b)(5)(iii)(E)) in each entity in the
chain.
 
6.2 Award Agreement. Each SAR grant shall be evidenced by an Award Agreement
that shall specify the SAR Price, the duration of the SAR, the number of Shares
with respect to which the SAR pertains, the conditions upon which the SAR shall
become vested and exercisable and such other provisions as the Committee shall
determine.
 
6.3 Tandem SARs. Each Tandem SAR shall be subject to the same terms and
conditions as the related Option, including limitations on transferability,
shall be exercisable only to the extent such Option is exercisable and shall
terminate or lapse and cease to be exercisable when the related Option
terminates or lapses. The grant of Stock Appreciation Rights related to ISOs
must be concurrent with the grant of the ISOs. With respect to NQSOs, the grant
either may be concurrent with the grant of the NQSOs, or in connection with
NQSOs previously granted under Article 5, which are unexercised and have not
terminated or lapsed.
 
6.4 Payment. The Committee shall have sole discretion to determine in each Award
Agreement whether the payment with respect to the exercise of an SAR will be in
the form of cash, Shares, or any combination thereof. If payment is to be made
in Shares, the number of Shares shall be determined based on the Fair Market
Value of a Share on the date of exercise.
 
6.5 SAR Price. The SAR Price for each grant of a SAR shall be determined by the
Committee and shall not be less than one hundred percent (100%) of the Fair
Market Value of a Share on the date the SAR is granted. Notwithstanding the
prior sentence, a SAR may be granted with a SAR Price that is less than one
hundred percent (100%) of the Fair Market Value of a Share on the date the SAR
is granted if such SAR is granted in replacement for an award previously granted
by an entity that is assumed by the Company in a business combination, provided
that the Committee determines that such SAR Price is appropriate to preserve the
economic benefit of the replaced award and will not impair the exemption of the
SAR from Code section 409A (unless the Committee clearly and expressly foregoes
such exemption at the time the SAR is granted).
 
6.6 Duration of SARs. Each SAR shall expire at such time as the Committee shall
determine at the time of grant; provided, however, that the Committee may extend
the term of any SAR that would otherwise expire at a time when the Participant
is not permitted by applicable law or Company policy to exercise such SAR; and
provided, further, that no SAR shall be exercisable later than the seventh (7th)
anniversary of its grant date.
 
6.7 Exercise of SARs. SARs granted under the Plan shall be exercisable at such
times and be subject to such restrictions and conditions as the Committee shall
in each instance approve, including conditions related to the employment of or
provision of services by the Participant with the Company or any Employer, which
need not be the same for each grant or for each Participant. The Committee may
provide in the Award Agreement and/or an Individual Agreement that vesting of
the Award shall accelerate or other restrictions applicable to the Award shall
lapse only: (i) in the event of the Participant’s death, Disability, or
retirement (as defined in the applicable Award Agreement), (ii) in connection
with a Change of Control, or (iii) pursuant to Section 15.5. Upon exercise of a
Tandem SAR, the number of Shares subject to exercise under the related Option
shall automatically be reduced by the number of Shares represented by the Option
or portion thereof which is surrendered. SARs shall be exercised by the delivery
of written or electronic notice of exercise to the Company or its designated
representative, setting forth the number of Shares with respect to which the SAR
is to be exercised and satisfying any requirements that the Committee may apply
from time to time.
 
6.8 Nontransferability of SARs. Except as otherwise provided in an Award
Agreement or otherwise determined at any time by the Committee consistent with
securities and other applicable laws, rules and regulations, no SAR granted
under this Article 6 may be sold, transferred, pledged, assigned, or otherwise
alienated or hypothecated, other than by will or by the laws of descent and
distribution. Further, except as otherwise provided in an Award Agreement or
otherwise determined at any time by the


10

--------------------------------------------------------------------------------




Committee, all SARs granted to a Participant under this Article 6 shall be
exercisable during his or her lifetime only by such Participant or the
Participant’s legal representative. In no event may a SAR be transferred for
value or consideration.


ARTICLE 7—RESTRICTED STOCK AND RESTRICTED STOCK UNITS
 
7.1 Grants of Restricted Stock and Restricted Stock Units. Restricted Stock
Awards and Restricted Stock Unit Awards may be made to Eligible Participants as
an incentive for the performance of future services that the Committee in its
sole discretion determines will contribute materially to the successful
operation of the Employer. Subject to Section 11 with respect to grants to
Outside Directors, Awards of Restricted Stock or Restricted Stock Units may be
made either alone or in addition to or in tandem with other Awards granted under
the Plan and may be current grants of Restricted Stock or Restricted Stock Units
or deferred grants of Restricted Stock or Restricted Stock Units.
 
7.2 Restricted Stock/Unit Award Agreement.
 
(a) In General. Each Award of Restricted Stock/Units shall be evidenced by an
Award Agreement that shall set forth the terms of the Award, as determined by
the Committee, including, without limitation, the number of Shares of Restricted
Stock or the number of Restricted Stock Units granted; the purchase price, if
any, to be paid for each Share of Restricted Stock or Restricted Stock Unit,
which may be more than, equal to, or less than Fair Market Value of a Share and
may be zero, subject to such minimum consideration as may be required by
applicable law; any restrictions applicable to the Restricted Stock/Units such
as continued service or achievement of performance goals, or both; the length of
the Restriction Period and whether any circumstances, such as death, Disability,
retirement (as defined in the applicable Award Agreement) or a Change in
Control, will shorten or terminate the Restriction Period; and whether
Restricted Stock Units will be settled in cash, Shares or a combination of cash
and Shares. The Restriction Period may be of any duration. The Award may provide
for lapse of the Restriction Period in monthly or longer installments over the
course of the Restriction Period, as determined by the Committee in its
discretion.
 
(b) Execution of Award Agreements. Notwithstanding Section 3.5, a Restricted
Stock or Stock Unit Award must be accepted prior to the first vesting date or
such other period as the Committee may specify, by executing a Restricted
Stock/Unit Award Agreement, or otherwise electronically accepting the Award, and
paying whatever price, if any, is required. The prospective recipient of a
Restricted Stock or Restricted Stock Unit Award shall not have any rights with
respect to such Award, unless and until such recipient has executed a Restricted
Stock/Unit Award Agreement and has delivered a fully executed copy thereof to
the Company, or otherwise electronically accepted the Award, and has otherwise
complied with the applicable terms and conditions of such Award.
 
7.3 Nontransferability. Except as otherwise provided in this Article 7 or in an
Award Agreement, no shares of Restricted Stock or Restricted Stock Units
received by a Participant shall be sold, exchanged, transferred, pledged,
assigned, hypothecated or otherwise disposed of during the Restriction Period
or, in the case of Restricted Stock Units, until the date of delivery of Shares
or other payment with respect to the Restricted Stock Units, other than by will
or by the laws of descent and distribution. Further, except as otherwise
provided in an Award Agreement, a Participant’s rights under an Award of
Restricted Stock or Restricted Stock Units shall be available during the
Participant’s lifetime only to the Participant or the Participant’s legal
representative.
 
7.4 Certificates. Upon an Award of Restricted Stock to a Participant, Shares of
Restricted Stock shall be registered in the Participant’s name. Certificates, if
issued, may either be held in custody by the Company until the Restriction
Period expires or until restrictions thereon otherwise lapse and/or be issued to
the Participant and registered in the name of the Participant, bearing an
appropriate restrictive legend and remaining subject to appropriate
stop-transfer orders. If required by the Committee, the Participant shall
deliver to the Company one or more stock powers endorsed in blank relating to
the Restricted Stock. If and when the Restriction Period expires without a prior
forfeiture of the Restricted Stock subject to such Restriction Period,
unrestricted certificates for such shares shall be delivered to the Participant.
 
7.5 Dividends and Other Distributions. Except as provided in this Article 7 or
in the Award Agreement, a Participant receiving a Restricted Stock Award shall
have, with respect to such Award, all of the rights of a shareholder of the
Company, including the right to vote the Shares to the extent, if any, such
Shares possess voting rights and the right to receive any dividends; provided,
however, the Committee may require that any dividends on such Shares of
Restricted Stock shall be automatically deferred and reinvested in additional
Restricted Stock subject to the same restrictions on vesting as the underlying
Award, or may require that dividends and other distributions on Restricted Stock
shall be paid to the Company for the account of the Participant and held pending
and subject to the same restrictions on vesting as the underlying Award;
provided, however, that to the extent that any dividends are deferred,
reinvested or otherwise not paid when such dividends would otherwise normally be
paid, (i) all terms and conditions for such delayed payment shall be included in
the Award Agreement, and (ii) such deferral, reinvestment or delay in payment of
the dividends shall only be allowed to the extent it complies with, or is exempt
from, the requirements of Code section 409A. The Committee shall determine
whether interest, if any, shall be paid on such amounts,


11

--------------------------------------------------------------------------------






the rate of any such interest, and the other terms applicable to such amounts
(again, provided that all such terms shall, to the extent required, comply with
Code section 409A). A Participant receiving a Restricted Stock Unit Award shall
not possess voting rights and shall accrue dividend equivalents on such Units
only to the extent provided in the Award Agreement; provided, however, that
rights to dividend equivalents shall only be allowed to the extent they comply
with, or are exempt from, Code section 409A. The Committee shall require that
any such dividend equivalents be subject to the same restrictions on vesting and
payment as the underlying Award. In addition, with respect to Covered Employees,
the Committee may apply any restrictions it deems appropriate to the payment of
dividends declared with respect to Restricted Stock such that the dividends
and/or Restricted Stock maintain eligibility for the performance-based
compensation exception under Code section 162(m).
 
7.6 Short-Term Deferral. To the extent an Award described in this Section is a
409A Award and is subject to a substantial risk of forfeiture within the meaning
of Code section 409A (or will be granted upon the satisfaction of a condition
that constitutes such a substantial risk of forfeiture), any compensation due
under the Award (or pursuant to a commitment to grant an Award) shall be paid in
full not later than the 60th day following the date on which there is no longer
such a substantial risk of forfeiture with respect to the Award (and the
Participant shall have no right to designate the year of the payment), unless
the Committee shall clearly and expressly provide otherwise at the time of
granting the Award.
 
ARTICLE 8—PERFORMANCE SHARES AND UNITS
 
8.1 Grant of Performance Shares/Units. Subject to the terms and provisions of
the Plan, Performance Shares and Performance Units may be granted to Eligible
Participants in such amounts and upon such terms, and at any time and from time
to time, as shall be determined by the Committee.
 
8.2 Value of Performance Shares/Units. Each Performance Unit shall have an
initial value that is established by the Committee at the time of grant. Each
Performance Share shall have an initial value equal to the Fair Market Value of
a Share on the date of grant. In addition to any non-performance terms
applicable to the Award, the Committee shall set performance goals in its
discretion which, depending on the extent to which they are met, will determine
the number and/or value of Performance Shares, Performance Units or both, as
applicable, that will be paid out to the Participant. For purposes of this
Article 8, the time period during which the performance goals must be met shall
be called a “Performance Period.” The Committee may, but is not obligated to,
set such performance goals by reference to the performance measures set forth in
Article 10.
 
8.3 Earning of Performance Shares/Units. Subject to the terms of this Plan,
after the applicable Performance Period has ended, the holder of Performance
Shares/Units shall be entitled to receive a payout of the number and value of
Performance Shares/Units earned by the Participant over the Performance Period,
to be determined as a function of the extent to which the corresponding
performance goals have been achieved and any applicable non-performance terms
have been met. The Committee may provide in the Award Agreement and/or an
Individual Agreement that the Performance Shares/Units are earned
notwithstanding achievement of the performance goals only: (i) in the event of
the Participant’s death or Disability, (ii) for an Award that is not intended to
qualify under the performance-based compensation exception from the
deductibility limitations of Code section 162(m), in the event of the
Participant’s retirement (as defined in the applicable Award Agreement), (iii)
in connection with a Change of Control, or (iv) pursuant to Section 15.5.
 
8.4 Form and Timing of Payment of Performance Shares/Units. Subject to the terms
of this Plan and the applicable Award Agreement, the Committee, in its sole
discretion, may pay earned Performance Shares/Units in the form of cash or
Shares or other Awards (or in a combination thereof) which have an aggregate
Fair Market Value equal to the value of the earned Performance Shares/Units at
the close of the applicable Performance Period. Any such Shares may be granted
subject to any restrictions deemed appropriate by the Committee. The
determination of the Committee with respect to the form and timing of payout of
such Awards shall be set forth in the Award Agreement pertaining to the grant of
the Award. Notwithstanding the foregoing, to the extent an Award described in
this Article 8 is a 409A Award and is subject to a substantial risk of
forfeiture within the meaning of Code section 409A (or will be granted upon the
satisfaction of a condition that constitutes such a substantial risk of
forfeiture), any compensation due under the Award (or pursuant to a commitment
to grant an Award) shall be paid in full not later than the 60th day following
the date there is no longer such a substantial risk of forfeiture with respect
to the Award (and the Participant shall have no right to designate the year of
the payment), unless the Committee shall clearly and expressly provide otherwise
at the time of granting the Award.
 
8.5 Dividends and Other Distributions. A Participant receiving a Performance
Share/Unit Award shall not possess voting rights and shall accrue dividend
equivalents on such Performance Shares/Units only to the extent provided in the
Award Agreement; provided, however, that rights to dividend equivalents shall
only be allowed to the extent they comply with, or are exempt from, Code section
409A. Any rights to dividend equivalents on Performance Shares/Units shall be
subject to the same


12

--------------------------------------------------------------------------------






restrictions on vesting and payment as the underlying Award. In addition, with
respect to Covered Employees, the Committee may apply any restrictions it deems
appropriate to the payment of dividends declared with respect to Performance
Shares/Units such that the dividends and/or Performance Shares/Units maintain
eligibility for the performance-based compensation exception under Code section
162(m).
 
8.6 Nontransferability. Except as otherwise provided in this Article 8 or the
applicable Award Agreement, Performance Shares/Units may not be sold, exchanged,
transferred, pledged, assigned, or otherwise alienated or hypothecated, other
than by will or by the laws of descent and distribution. Further, except as
otherwise provided in the applicable Award Agreement, a Participant’s rights
with respect to Performance Shares/Units shall be available during the
Participant’s lifetime only by the Participant or the Participant’s legal
representative. In no event may a Performance Share/Unit be transferred for
value or consideration.
 
ARTICLE 9—OTHER AWARDS
 
The Committee shall have the authority to specify the terms and provisions of
other forms of equity-based or equity-related awards not described above that
the Committee determines to be consistent with the purpose of the Plan and the
interests of the Company. The Other Awards may provide for cash payments based
in whole or in part on the value or future value of Shares, for the acquisition
or future acquisition of Shares, or any combination of the foregoing.
Notwithstanding the foregoing, where the value of an Other Award is based on the
difference in the value of a Share at different points in time, the grant or
exercise price will not be less than 100% of the Fair Market Value of the Shares
on the date of grant unless the Other Award is granted in replacement for an
award previously granted by an entity that is assumed by the Company in a
business combination, provided that the Committee determines that the Other
Award preserves the economic benefit of the replaced award and is either exempt
from or in compliance with the requirements of Code section 409A.
 
ARTICLE 10—PERFORMANCE MEASURES
 
10.1 In General. The Committee may, in its discretion, include performance
conditions in any Award.
 
10.2 Section 162(m) Performance Measures. Unless and until the Committee
proposes for shareholder vote and shareholders approve a change in the general
performance measures set forth in this Article 10, the attainment of which may
determine the degree of payout and/or vesting with respect to Covered Employees’
Awards that are intended to qualify under the performance-based compensation
provisions of Code section 162(m), the performance measure(s) to be used for
purposes of such Awards shall be chosen from among the following: earnings (GAAP
and non-GAAP), earnings per share (GAAP and non-GAAP), consolidated pre-tax
earnings (GAAP and non-GAAP), net earnings (GAAP and non-GAAP), net income (GAAP
and non-GAAP), operating income (GAAP and non-GAAP), EBIT (earnings before
interest and taxes) (non-GAAP), EBITDA (earnings before interest, taxes,
depreciation and amortization) (non-GAAP), gross margin (GAAP and non-GAAP),
operating margin (GAAP and non-GAAP), profit margin (GAAP and non-GAAP),
revenues (GAAP and non-GAAP), revenue growth (GAAP and non-GAAP), market value
added, market share, economic value added, return measures (including but not
limited to return on equity, return on investment, return on assets, return on
net assets, and return on capital employed) (GAAP and non-GAAP), total
shareholder return, profit (GAAP and non-GAAP), operating profit (GAAP and
non-GAAP), economic profit, capitalized economic profit, after-tax profit (GAAP
and non-GAAP), pre-tax profit (GAAP and non-GAAP), cash, cash flow measures
(including but not limited to operating cash flow, free cash flow, cash flow
return, and cash flow per share) (GAAP and non-GAAP), sales (GAAP and non-GAAP),
sales volume, sales growth (GAAP and non-GAAP), assets (GAAP), inventory
turnover ratio, productivity ratios, share price, cost (GAAP and non-GAAP), unit
cost (GAAP and non-GAAP), expense targets or ratios (GAAP and non-GAAP),
charge-off levels, operating efficiency, operating expenses (GAAP and non-GAAP),
customer satisfaction, improvement in or attainment of expense levels (GAAP and
non-GAAP), working capital (GAAP and non-GAAP), improvement in or attainment of
working capital levels (GAAP and non-GAAP), debt, debt to equity ratio, debt
reduction, capital targets and/or consummation of acquisitions, dispositions,
projects or other specific events or transactions.


Any performance measure may be applied to the Company and any other entity
included in the term “Employer” in the aggregate, to a selection of these, to
each as a whole or alternatively, or to any business unit of the Company or any
other entity included in the term “Employer”, either individually, alternatively
or in any combination and measured either annually or cumulatively over a period
of years, on an absolute basis or relative to a pre-established target, to
results for previous years or to a designated comparison group of entities or to
a published or stock market or other index, in each case as specified by the
Committee. The Committee shall specify the period over which the performance
goals for a particular Award shall be measured.


13

--------------------------------------------------------------------------------




 
10.3 Other Performance Measures. The Committee may establish other performance
measures for Awards granted to Eligible Participants that are not intended to
qualify under the performance-based compensation exception from the
deductibility limitations of Code section 162(m).
 
10.4 Committee Determination of Achievement of Performance Goals; Adjustments.
The Committee shall determine whether the applicable performance goals have been
met with respect to a particular Award and, if they have, the Committee shall so
certify in writing and ascertain the amount payable under the applicable Award.
The Committee is authorized to make adjustments in performance-based criteria or
in the terms and conditions of other Awards in recognition of unusual or
nonrecurring events affecting the Company or its financial statements
(including, but not limited to, asset write-downs; litigation or claim judgments
or settlements; reorganizations or restructuring programs; extraordinary,
unusual, or nonrecurring items of gain or loss as defined under US generally
accepted accounting principles; mergers, acquisitions or divestitures; and
foreign exchange gains and losses) or changes in applicable laws, regulations or
accounting principles. In the case of Awards to Covered Employees that are
intended to qualify under the performance-based compensation exception from the
deductibility limitations of Code section 162(m), such adjustments shall be made
in accordance with guidelines established by the Committee at the time the
performance-based Award is granted (or within such period thereafter as may be
permissible under Code section 162(m)). The Committee shall also have the
discretion to adjust downward the determinations of the degree of attainment of
the pre-established performance goals; Awards may not be adjusted upward.
 
If applicable tax and/or securities laws permit Committee discretion to alter
the governing performance measures without obtaining shareholder approval of
such changes, the Committee shall have sole discretion to make such changes
without obtaining shareholder approval. In addition, in the event that the
Committee determines that it is advisable to grant Awards which shall not
qualify for the performance-based compensation exception from the deductibility
limitations of Code section 162(m), the Committee may make such grants without
satisfying the requirements of Code section 162(m).
 
ARTICLE 11—AWARDS TO OUTSIDE DIRECTORS
 
Awards to Outside Directors may be in the form of Nonqualified Stock Options,
Stock Appreciation Rights, Restricted Stock, Restricted Stock Units, Other
Awards or a combination thereof.
 
ARTICLE 12—BENEFICIARY DESIGNATION
 
To the extent permitted by the Committee, each Participant under the Plan may,
from time to time, name any beneficiary or beneficiaries (who may be named
contingently or successively) to whom any benefit under the Plan is to be paid
in case of his or her death before he or she receives any or all of such
benefit. If any such designation is permitted, the Committee shall, in its sole
discretion, establish rules and procedures for such designations. Unless
different rules and procedures are established by the Committee, each such
designation shall revoke all prior designations by the same Participant, shall
be in a form prescribed by the Company, and will be effective only when filed by
the Participant in writing with a designated representative of the Committee
during the Participant’s lifetime. In the absence of any such designation,
benefits remaining unpaid at the Participant’s death shall be paid to the
Participant’s estate.
 
ARTICLE 13—DEFERRALS
 
The Committee may permit or require a Participant to defer such Participant’s
receipt of the payment of cash or the delivery of Shares that would otherwise be
due to such Participant by virtue of lapse or waiver of restrictions with
respect to Restricted Stock or Restricted Stock Units, or the satisfaction of
any requirements or goals with respect to Performance Shares or Performance
Units. If any such deferral election is required or permitted, the Committee
shall, in its sole discretion, establish rules and procedures for such
deferrals, and the Committee may provide for such arrangements, including
conversion to another form of Award that is available under the Plan and has
equivalent value, as it deems necessary in order to permit the deferral of taxes
in connection with such deferral by the Participant. Any deferrals required or
permitted by the Committee of Awards shall be made in compliance with Code
section 409A.
 
ARTICLE 14—TAX WITHHOLDING
 
14.1 Tax Withholding. The Company shall have the power and the right to deduct
or withhold, or require a Participant to remit to the Company, an amount
sufficient to satisfy federal, state, and local taxes, domestic or foreign,
required by law or regulation to be withheld with respect to any taxable event
arising as a result of this Plan or any Award. The Company shall not be required
to issue Shares or to recognize the disposition of such Shares until such
obligations are satisfied.


14

--------------------------------------------------------------------------------






14.2 Share Withholding. With respect to tax withholding required upon the
exercise of Options or SARs, upon the lapse of restrictions on Restricted Stock
or Restricted Stock Units, upon the achievement of performance goals related to
Performance Shares or Performance Units, or upon any other taxable event arising
as a result of or in connection with an Award granted hereunder that is settled
in Shares, unless other arrangements are made with the consent of the Committee,
Participants shall satisfy the withholding requirement by: (i) having the
Company withhold Shares having a Fair Market Value on the date the tax is to be
determined equal to but not more than the amount necessary to satisfy the
Company’s withholding obligations at the minimum statutory withholding rates, or
(ii) if approved by the Committee, authorizing the sale of Shares equal to but
not more than the amount necessary to satisfy the Company’s withholding
obligations at the minimum statutory withholding rates. All such withholding
arrangements shall be subject to any restrictions or limitations that the
Committee, in its sole discretion, deems appropriate.
 
ARTICLE 15—AMENDMENT AND TERMINATION
 
15.1 Amendment of Plan. The Committee may at any time terminate or from time to
time amend the Plan in whole or in part, but no such action shall adversely
affect any rights or obligations with respect to any Awards previously granted
under the Plan, unless the affected Participants consent in writing. The Company
will also obtain the approval of the shareholders before amending the Plan to
the extent required by Code section 162(m) or section 422 or the rules of any
securities exchange or quotation or trading system on which Shares are traded or
other applicable law.
 
15.2 Amendment of Award; Repricing. The Committee may, at any time, amend
outstanding Awards in a manner not inconsistent with the terms of the Plan;
provided, however, that if such amendment is adverse to the Participant, as
determined by the Committee, the amendment shall not be effective unless and
until the Participant consents, in writing, to such amendment, except as
provided in Section 15.4 or in the Award Agreement. To the extent not
inconsistent with the terms of the Plan and the foregoing, the Committee may, at
any time, amend an outstanding Award Agreement in a manner that is not
unfavorable to the Participant without the consent of such Participant.
Notwithstanding the above provision, the Committee shall not permit or effect a
repricing, except in accordance with Section 4.4 or to the extent the repricing
is approved by the shareholders of the Company; for this purpose, a repricing is
an amendment to the terms of an outstanding Option or SAR that would reduce the
Option Price or SAR Price of that Option or SAR, respectively, or a
cancellation, exchange, substitution, buyout or surrender of an outstanding
Option or SAR in exchange for cash, another Award or Option or SAR with an
Option Price or SAR Price that is less than the Option Price or SAR Price of the
original Option or SAR, respectively (or as further defined within US generally
accepted accounting practices or any applicable stock exchange rule).
Notwithstanding anything else in this Section 15.2, (i) no amendment of an Award
Agreement shall cause an award to be subject to Code section 409A, unless the
Award Agreement, as amended, complies with the requirements of Code section
409A, and (ii) no amendment of an Award Agreement that is subject to Code
section 409A shall cause such an Award Agreement (or the underlying Award) to
violate Code section 409A.
 
15.3 Termination of Plan. No Awards shall be granted under the Plan after the
tenth anniversary of the Effective Date. However, Awards granted under the Plan
on or prior to the tenth anniversary of the Effective Date shall remain
outstanding beyond that date in accordance with the terms and conditions of the
Plan and the Award Agreements corresponding to such Awards.
 
15.4 Cancellation of Awards.
 
(a) The Committee may, in its sole discretion, provide in the Award Agreement
that if a Participant engages in any “Detrimental Activity” (as defined below),
the Committee may, notwithstanding any other provision in this Plan to the
contrary, cancel, rescind, suspend, withhold or otherwise restrict or limit any
unexpired, unexercised, unpaid or deferred Award as of the first date the
Participant engages in the Detrimental Activity, unless sooner terminated by
operation of another term of this Plan or any other agreement. Without limiting
the generality of the foregoing, the Award Agreement may also provide that if
the Participant exercises an Option or SAR, receives a Performance Unit payout,
receives or vests in Shares under an Award or vests in or receives a payout
under a Stock Unit at any time during the period beginning six months prior to
the date the Participant first engages in Detrimental Activity and ending six
months after the date the Participant ceases to engage in any Detrimental
Activity, the Participant shall be required to pay to the Company the excess of
the then fair market value of the Shares subject to the Award over the total
price paid by the Participant for such Shares.
 
(b) For purposes of this Section, except to the extent provided otherwise in the
Award Agreement, “Detrimental Activity” means any of the following, as
determined by the Committee in good faith: (i) the violation of any agreement
between the Company or any Employer and the Participant relating to the
disclosure of confidential information or trade secrets, the solicitation of
employees, customers, suppliers, licensees, licensors or contractors, or the
performance of competitive services;


15

--------------------------------------------------------------------------------






(ii) conduct that constitutes Cause (as defined in Section 2.6 above without
regard to any definition of Cause in any Individual Agreement), whether or not
the Participant’s employment is terminated for Cause; (iii) making, or causing
or attempting to cause any other person to make, any statement, either written
or oral, or conveying any information about the Company or any other Employer
which is disparaging or which in any way reflects negatively upon the Company or
the Employer; (iv) improperly disclosing or otherwise misusing any confidential
information regarding the Company or any Employer; or (v) the refusal or failure
of a Participant to provide, upon the request of the Company, a certification,
in a form satisfactory to the Company, that he or she has not engaged in any
activity described in clauses (i)-(iv).
 
15.5 Assumption or Acceleration of Awards. In the event of a sale of all or
substantially all of the assets or stock of the Company, the merger of the
Company with or into another corporation such that shareholders of the Company
immediately prior to the merger exchange their shares of stock in the Company
for cash and/or shares of another entity or any other corporate transaction to
which the Committee deems this provision applicable (a “Corporate Event”), each
Award outstanding at the time of the Corporate Event shall be assumed or an
equivalent Award shall be substituted by the successor corporation or a parent
or subsidiary of such successor corporation (and adjusted as appropriate),
unless such successor corporation does not agree to assume the Award or to
substitute an equivalent award, in which case the Committee may, in lieu of such
assumption or substitution, provide for the Participant to have the right to
exercise the Option or other Award as to all Shares, including Shares as to
which the Option or other Award would not otherwise be exercisable (or with
respect to Restricted Stock or Restricted Stock Units, provide that all
restrictions shall lapse). If the Committee makes an Option or other Award fully
exercisable in lieu of assumption or substitution in the event of a Corporate
Event, the Committee shall notify the Participant that, subject to rescission if
the Corporate Event is not successfully completed within a certain period, the
Option or other Award shall be fully exercisable for a period of fifteen (15)
days from the date of such notice (or such other period as provided by the
Committee), and, to the extent not exercised, the Option or other Award will
terminate upon the expiration of such period. Alternatively, the Committee may
make provision for a cash payment in settlement of any or all outstanding Awards
or the cash, securities or property deliverable to the holder of any or all
outstanding Awards, based upon, to the extent relevant under the circumstances,
the distribution or consideration payable to holders of Shares upon or in
respect of the Corporate Event. The Committee may adopt such valuation
methodologies for outstanding Awards as it deems reasonable in the event of a
cash settlement and, in the case of Options, SARs or similar rights, but without
limitation on other methodologies, may base such settlement solely upon the
excess (if any) of the per share amount payable upon or in respect of such event
over the Option Price or SAR Price, as applicable, of the Award and may cancel
each Option or SAR with an Option Price or SAR Price greater than the per share
amount payable upon or in respect of such event without any payment to the
person holding such Option or SAR. Any actions taken under this Section 15.5
shall be valid with respect to a 409A Award only to the extent that such action
complies with Code section 409A.
 
ARTICLE 16—MISCELLANEOUS PROVISIONS
 
16.1 Restrictions on Shares. All certificates for Shares delivered under the
Plan shall be subject to such stop-transfer orders and other restrictions as the
Committee may deem advisable under the rules and regulations of the Securities
and Exchange Commission, any securities exchange or quotation or trading system
on which Shares are traded and any applicable federal, state, local or foreign
laws, and the Committee may cause a legend or legends to be placed on any such
certificates to make appropriate reference to such restrictions. In making such
determination, the Committee may rely upon an opinion of counsel for the
Company. Notwithstanding any other provision of the Plan, the Company shall have
no liability to deliver any Shares under the Plan or make any other distribution
of the benefits under the Plan unless such delivery or distribution would comply
with all applicable laws (including, without limitation, the requirements of the
Securities Act of 1933), and the applicable requirements of any securities
exchange or quotation or trading system on which Shares are traded.
 
16.2 Rights of a Shareholder. Except as otherwise provided in Article 7 or in
the applicable Restricted Stock Award Agreement, each Participant who receives
an Award of Restricted Stock shall have all of the rights of a shareholder with
respect to such Shares, including the right to vote the Shares to the extent, if
any, such Shares possess voting rights and receive dividends and other
distributions. No Participant awarded an Option or Stock Appreciation Right
shall have any right as a shareholder with respect to any Shares covered by such
Award (including but not limited to the right to vote the Shares) prior to the
date on which the Participant becomes the record holder of such Shares. Except
as provided otherwise in the Plan or in an Award Agreement, no Participant
awarded a Restricted Stock Unit, Performance Share or Performance Unit shall
have any right as a shareholder with respect to any Shares covered by such Award
(including but not limited to the right to vote the Shares) prior to the date on
which the Participant becomes the record holder of such Shares.
 
16.3 No Implied Rights. Nothing in the Plan or any Award granted under the Plan
shall confer upon any Participant any right to continue in the service of the
Employer, or to serve as a member of the Board, or interfere in any way with the
right of the Employer to terminate his or her employment or other service
relationship at any time. Except to the extent approved by the Board, no Award
granted under the Plan shall be deemed salary or compensation for the purpose of
computing benefits under any employee benefit plan, severance program, or other
arrangement of the Employer for the benefit of its employees. No Participant
shall have


16

--------------------------------------------------------------------------------




any claim to an Award until it is actually granted under the Plan. To the extent
that any person acquires a right to receive payments from the Company under the
Plan, such right shall, except as otherwise provided by the Committee, be no
greater than the right of an unsecured general creditor of the Company.
 
16.4 Compliance with Laws. At all times when the Committee determines that
compliance with Code section 162(m) is required or desirable with respect to a
particular Award granted under this Plan, such Award shall comply with the
requirements of Code section 162(m). In addition, in the event that changes are
made to Code section 162(m) to permit greater flexibility with respect to any
Awards under the Plan, the Committee may, subject to the requirements of Article
15, make any adjustments it deems appropriate. The Plan and the grant of Awards
shall be subject to all applicable federal, state local and foreign laws, rules,
and regulations and to such approvals by any government or regulatory agency as
may be required. Any provision herein relating to compliance with Rule 16b-3
under the Act shall not be applicable with respect to participation in the Plan
by Participants who are not Insiders.
 
16.5 Compliance with Code Section 409A. At all times, this Plan shall be
interpreted and operated (i) with respect to 409A Awards in accordance with the
requirements of Code section 409A, and (ii) to maintain the exemptions from Code
section 409A of Options, SARs and Restricted Stock and any Awards designed to
meet the short-term deferral exception under Code section 409A. To the extent
there is a conflict between the provisions of the Plan relating to compliance
with Code section 409A and the provisions of any Award Agreement issued under
the Plan, the provisions of the Plan control. Moreover, any discretionary
authority that the Committee may have pursuant to the Plan shall not be
applicable to a 409A Award to the extent such discretionary authority would
conflict with Code section 409A. In addition, to the extent required to avoid a
violation of the applicable rules under Code section 409A by reason of Code
section 409A(a)(2)(B)(i), any payment under an Award shall be delayed until the
earliest date of payment that will result in compliance with the rules of Code
section 409A(a)(2)(B)(i) (regarding the required six-month delay for
distributions to specified employees that are related to a separation from
service). To the extent that a 409A Award provides for payment upon the
recipient’s termination of employment as an employee or cessation of service as
a Director, the 409A Award shall be deemed to require payment upon the
individual’s “separation from service” within the meaning of Code section 409A.
In the event that an Award shall be deemed not to comply with Code section 409A,
then neither the Company, the Board of Directors, the Committee nor its or their
designees or agents, nor any of their affiliates, assigns or successors (each a
“protected party”) shall be liable to any Award recipient or other person for
actions, inactions, decisions, indecisions or any other role in relation to the
Plan by a protected party if made or undertaken in good faith or in reliance on
the advice of counsel (who may be counsel for the Company), or made or
undertaken by someone other than a protected party.
 
16.6 Deferrals for Code Section 162(m). The Committee, in its discretion, may
defer the payment of an Award, if such payment would cause the annual
remuneration of a Participant, who is subject to the requirements of Code
section 162(m), to be nondeductible because it exceeds $1,000,000 (or such other
amount allowed under Code section 162(m) as a deduction). Any such deferral
shall be clearly and expressly provided for by the Committee and, in the case of
409A Awards, shall be subject to the limitations set forth in the next sentence.
Any such deferral (i) shall be until the earlier of (A) the Participant’s
separation from service (within the meaning of Code section 409A and subject to
the required six-month delay in the case of a specified employee), or (B) the
next succeeding year (or years) in which the deduction of the payment will not
be barred by application of Code section 162(m), (ii) is conditioned on all
payments to similarly situated Award Recipients being treated in a reasonably
consistent manner, (iii) is conditioned on all payment to the Award recipient
that could also be deferred on the basis of nondeductibility under Code section
162(m) being similarly delayed, and (iv) shall not be applied to payments under
Options and SARs.
  
16.7 Successors. The terms of the Plan shall be binding upon the Company, and
its successors and assigns.
 
16.8 Tax Elections. Each Participant shall give the Committee prompt written
notice of any election made by such Participant under Code section 83(b) or any
similar provision thereof. Notwithstanding the preceding sentence, the Committee
may condition any award on the Participant’s not making an election under Code
section 83(b).
 
16.9 No Fractional Shares. No fractional Shares shall be issued or delivered
pursuant to the Plan or any Award; in the discretion of the Committee, the
Company shall forfeit the value of fractional shares or make cash payments in
lieu of fractional Shares.
 


17

--------------------------------------------------------------------------------






16.10 Delivery of Title. The Company shall have no obligation to issue or
deliver evidence of title for Shares under the Plan prior to:
 
(a) Obtaining any approvals from governmental agencies that the Company
determines are necessary or advisable; and
 
(b) Completing any registration or other qualification of the Shares under any
applicable national or foreign law or ruling of any governmental body that the
Company determines are necessary or advisable.
  
16.11 Inability to Obtain Authority. The inability of the Company (after
reasonable efforts) to obtain authority from any regulatory body having
jurisdiction, which authority is deemed by the Company’s counsel to be necessary
to the lawful issuance and/or sale of any Awards or Shares hereunder, shall
relieve the Company of any liability in respect of the failure to issue an/or
sell such Awards or Shares as to which such requisite authority shall not have
been obtained.
 
16.12 Uncertificated Shares. To the extent that the Plan provides for issuance
of certificates to reflect the transfer of Shares, the transfer of such Shares
may be effected on a noncertificated basis, to the extent not prohibited by
applicable law or the rules of any stock exchange.
  
16.13 Legal Construction.
 
(a) Severability. If any provision of this Plan or an Award Agreement is or
becomes or is deemed invalid, illegal or unenforceable in any jurisdiction, or
would result in the Plan or any Award Agreement not complying with any law
deemed applicable by the Committee, such provision shall be construed or deemed
amended to conform to applicable laws or, if it cannot be construed or deemed
amended without, in the determination of the Committee, materially altering the
intent of the Plan or the Award Agreement, it shall be stricken and the
remainder of the Plan or the Award Agreement shall remain in full force and
effect.
 
(b) Gender and Number. Where the context permits, words in any gender shall
include the other gender, words in the singular shall include the plural and
words in the plural shall include the singular.
 
(c) Governing Law. To the extent not preempted by federal law, the Plan and all
Award Agreements hereunder, shall be construed in accordance with and governed
by the substantive laws of the State of North Carolina, excluding any conflicts
or choice or law rule or principle that might otherwise refer construction or
interpretation of the Plan or the Award Agreement (as applicable) to the
substantive law of any other jurisdiction. Unless otherwise provided in the
applicable Award Agreement, the recipient of an Award is deemed to submit to the
exclusive jurisdiction and venue of the Federal and state courts of North
Carolina to resolve any and all issues that may arise out of or relate to the
Plan or such Award Agreement.




18